The plaintiff in error, W.R. Sanders, was convicted at the February, 1914, term of the county court of Bryan county on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at imprisonment in the county jail for a period of sixty days and a fine of one hundred dollars. The Attorney General has filed the following motion to dismiss the appeal: "Comes now the state of Oklahoma by the Attorney General and moves the court to dismiss the appeal herein and as grounds for said motion shows: That this is an attempted appeal from a judgment for violation of the prohibitory liquor law which said judgment was rendered in the county court of Bryan county on the 17th day of February, 1914 (record, pp. 45, 46, 47), at which time the court gave the defendant sixty days from and after said date in which to make and serve the case-made, but that the statutory time of sixty days within which to perfect an appeal in this court was not extended by an order of the trial court; that the petition in error in said case was not filed in this court until June 1, 1914, which was long after the expiration of the statutory time allowed in which to perfect an appeal in a misdemeanor case. Wherefore, the Attorney General moves the court to dismiss the appeal."
An examination of the record discloses the fact that the motion is well founded. It is, therefore, sustained and the appeal accordingly dismissed. *Page 682